August 29, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         RICHARD C. FORD, Appellant

NO. 14-12-00610-CV                          V.

   PREMIER INSTALLATION & DESIGN GROUP, INC. AND MORRIS E.
                     SANFORD, III, Appellees
                ________________________________

       This cause, an appeal from the judgment in favor of appellees, Premier
Installation & Design Group, Inc. and Morris E. Sanford, III, signed, April 2, 2012,
was heard on the transcript of the record. We have inspected the record and find no
error in the judgment. We order the judgment of the court below AFFIRMED. We
order appellant, Richard C. Ford, to pay all costs incurred in this appeal. We
further order this decision certified below for observance.